t c memo united_states tax_court michael amelsberg and christina amelsberg petitioners v commissioner of internal revenue respondent docket no filed date michael amelsberg and christina amelsberg pro sese eric m heller for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in additions under sec_6651 to and accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax tax as follows 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number big_number big_number addition_to_tax under sec_6651 accuracy-related_penalty under sec_6662 dollar_figure big_number --- --- dollar_figure big_number big_number big_number the issues remaining for decision are do petitioners have for their taxable_year unreported income of dollar_figure from the sale of certain stocks during that year we hold that they do does cowboy express steakhouse an s_corporation that petitioner michael amelsberg wholly owned during and have for its taxable 2on brief respondent concedes all other determinations in the notice_of_deficiency that respondent issued to petitioners for their taxable years and notice the years at issue except those determinations the resolu- tion of which flows automatically from our resolution of the issues that remain for decision years and unreported gross_receipts of dollar_figure and dollar_figure respectively we hold that it does are petitioners entitled for their taxable_year to a deduction of dollar_figure for a claimed net_operating_loss_carryover we hold that they are not is rip design inc an s_corporation that petitioner michael amelsberg wholly owned during entitled for its taxable_year a to exclude from gross_receipts or sales in determining total income or loss the entire amount of cost_of_goods_sold that it claimed and b to deduct from total income or loss in deter- mining ordinary business income or loss the entire amount of rent and the entire amount of certain other expenses that it claimed we hold that it is not 3at trial respondent conceded that respondent’s determination in the notice that cowboy express steakhouse cowboy has gross_receipts of dollar_figure for is incorrect and that the correct amount of its gross_receipts for that year is dollar_figure that concession reduces from dollar_figure to dollar_figure the amount of unreported gross_receipts that respondent maintains on brief cowboy has for its taxable_year 4our holding affects the amount of total income or loss attributable to cowboy that petitioners have from schedule e supplemental income and loss schedule e for each of their taxable years and 5our holding affects the amount of total income or loss attributable to rip design inc rip design that petitioners have from schedule e for their taxable_year are petitioners liable for each of their taxable years and for the addition_to_tax under sec_6651 we hold that they are findings of fact6 some of the facts have been stipulated and are so found petitioners resided in california during each of the years and and at the time they filed the petition petitioner michael amelsberg mr amelsberg owned percent of the common_stock of cowboy which was incorporated in date under the laws of the state of california at all relevant times including during and cowboy which was an s_corporation for each of its taxable years and was in the business of operating a restaurant restaurant business in big bear city california big bear city cowboy maintained an automatic teller machine atm on its restaurant business_premises and supplied that machine with cash in operating its restaurant business cowboy accepted cash checks and credit card payments 6unless otherwise indicated our findings_of_fact relating to petitioners pertain to and to cowboy pertain to and and to rip design pertain to for clarity we sometimes refer in our find- ings to one or more of those years during and cowboy maintained a checking account at union bank cowboy’s checking account during the deposits into cowboy’s checking account which were made both electronically and nonelectronically totaled dollar_figure during the deposits into cowboy’s checking account which also were made both electronically and nonelectronically totaled dollar_figure around date petitioners agreed to sell for dollar_figure million pur- chase price all of the assets of cowboy including its real_property and its per- sonal property to mike nelson and sherry nelson collectively buyers peti- tioners and the buyers allocated dollar_figure of the purchase_price to cowboy’s per- sonal property and dollar_figure to its real_property the sale of cowboy’s personal_property took place around date mr amelsberg owned percent of the common_stock of rip design which was incorporated in date under the laws of the state of california during rip design which was an s_corporation for its taxable_year was in the business of selling appliances in big bear city rip design and jack bailey and robin bailey collectively baileys entered into a commercial lease baileys lease dated date pursuant to the baileys lease rip design leased from the baileys for the one-year term jan- uary through date certain real_property and improvements in big bear city the monthly rent due from petitioners under the baileys lease was dollar_figure rip design and louis ungar and louise ungar collectively ungars entered into a commercial lease ungars lease dated date pursu- ant to the ungars lease rip design leased from the ungars for the one-year term january through date certain property in big bear city the monthly rent due from petitioners under the ungars lease was dollar_figure td ameritrade clearing inc ameritrade issued to mr amelsberg eight forms 1099-b proceeds from broker and barter_exchange transactions form 1099-b for his taxable_year one for each of eight sales during that year of certain stock that he owned the gross sale prices for those sales that ameritrade showed on those forms 1099-b totaled dollar_figure cowboy prepared form_1120s u s income_tax return for an s corpora- tion form_1120s for each of its taxable years form_1120s and form_1120s in its form_1120s cowboy claimed gross_receipts or sales of dollar_figure cost_of_goods_sold of dollar_figure total income of 7the record does not establish whether cowboy filed its form_1120s and it sec_2010 form_1120s with respondent dollar_figure total deductions of dollar_figure and an ordinary_loss of dollar_figure in it sec_2010 form_1120s cowboy claimed gross_receipts or sales of dollar_figure cost_of_goods_sold of dollar_figure total income of dollar_figure total deductions of dollar_figure and an ordinary_loss of dollar_figure cowboy prepared and issued to mr amelsberg schedule_k-1 sharehold- er’s share of income deductions credits etc schedule_k-1 for each of its taxable years schedule_k-1 and schedule_k-1 in its schedule_k-1 cowboy showed -dollar_figure as the share of mr amelsberg the sole stockholder of that company of its claimed ordinary business loss in it sec_2010 schedule_k-1 cowboy showed -dollar_figure as mr amelsberg’s share of its claimed ordinary business loss rip design prepared form_1120s for its taxable_year form_1120s in it sec_2013 form_1120s rip design reported gross_receipts or sales of dollar_figure and claimed cost_of_goods_sold of dollar_figure total income of dollar_figure total deductions of dollar_figure ordinary business income of dollar_figure and a sec_179 deduction of dollar_figure 8the record does not establish whether rip design filed it sec_2013 form_1120s with respondent rip design prepared and issued to mr amelsberg schedule_k-1 for its tax- able year schedule_k-1 in it sec_2013 schedule_k-1 rip design showed dollar_figure as mr amelsberg’s share of its claimed ordinary business income and dollar_figure as his share of its claimed sec_179 deduction on date petitioners mailed to respondent form_1040 u s indi- vidual income_tax return form_1040 for each of their taxable years return and return respondent received petitioners’ return and return on date petitioners included schedule e schedule e with their return in their schedule e petitioners claimed a nonpassive loss and a total s cor- poration loss of dollar_figure which was attributable to mr amelsberg’s percent ownership of cowboy petitioners did not report in their return the sales of any stock petitioners included schedule e schedule e with their return in their schedule e petitioners claimed a nonpassive loss and a total s cor- poration loss of dollar_figure which was attributable to mr amelsberg’s percent ownership of cowboy petitioners timely filed form_1040 for each of their taxable_year sec_2012 return and return in their return petitioners claimed other income of -dollar_figure petitioners included schedule e schedule e with their return in their schedule e petitioners claimed nonpassive_income of dollar_figure a sec_179 deduction of dollar_figure and total s_corporation income of dollar_figure which was attributable to mr amelsberg’s percent ownership of rip design respondent assigned a revenue_agent to examine petitioners’ return return return and return respondent’s examination in question petitioners did not cooperate with the revenue_agent during respondent’s examina- tion in question and did not provide him with any documents that he requested during that examination consequently the revenue_agent performed a bank de- posits analysis in order to ascertain whether cowboy had underreported the gross_receipts that it had claimed in each of its form_1120s and it sec_2010 form_1120s we shall refer to the bank_deposits analysis that the revenue_agent performed with respect to the gross_receipts that cowboy claimed in its form_1120s as the bank_deposits analysis and the bank_deposits analysis that the revenue_agent performed with respect to the gross_receipts that cowboy claim- ed in it sec_2010 form_1120s as the bank_deposits analysis we shall refer collectively to the revenue agent’s bank_deposits analysis and hi sec_2010 bank_deposits analysis as the bank_deposits analyses in question in order to perform the bank_deposits analyses in question the revenue_agent issued respective summonses to union bank with respect to cowboy’s checking account and to first mountain bank with respect to petitioners’ personal bank accounts as part of the bank_deposits analyses in question the revenue_agent analyzed each deposit into cowboy’s checking account during each of the years and in order to determine the total deposits into that account during each of those years the revenue_agent then analyzed each deposit into cowboy’s checking account during each of the years and in an effort to determine whether any of those deposits was not taxable because for example it was a loan a transfer from another bank account or another type of nontaxable deposit as a final step in the bank_deposits analyses in question the revenue_agent reduced the total deposits into cowboy’s checking account during each of the years and that he had determined by the total amount that he had determined were nontaxable deposits in order to arrive at the total amount of taxable deposits into that checking account for each of those years pursuant to the bank_deposits analysis the revenue_agent determined that during total deposits into cowboy’s checking account were dollar_figure total nontaxable deposits into that account were dollar_figure and total taxable deposits into that account were dollar_figure pursuant to the bank_deposits analysis the revenue_agent determined that during total deposits into cowboy’s checking account were dollar_figure total nontaxable deposits into that account were dollar_figure and total taxable deposits into that account were dollar_figure during respondent’s examination in question the revenue_agent spoke with one of the buyers who had purchased in from petitioners cowboy’s real_property and personal_property that buyer provided the revenue_agent with some documents relating to each of the years and that he claimed he received when he made that purchase buyer’s documents the revenue_agent reviewed the buyer’s documents and decided to accept certain information reflected therein that is because his acceptance of that information in those documents resulted in his determining that cowboy had an amount of unreported gross_receipts for each of the years and that was less than the amount that he had determined under the bank_deposits analyses in question 9we sustained petitioners’ objection to the admission of the documents that one of the buyers had provided to the revenue_agent and they are not part of the record pursuant to the bank_deposits analyses in question as modified in favor of cowboy by certain information in certain documents that the revenue_agent re- ceived from one of the buyers of cowboy’s real_property and personal_property the revenue_agent determined that cowboy has unreported gross_receipts for its taxable years and of dollar_figure and dollar_figure respectively respondent issued the notice to petitioners in the notice respondent deter- mined on the basis of the revenue agent’s bank_deposits analyses in question that cowboy has unreported gross_receipts for its taxable years and of dollar_figure and dollar_figure respectively consequently respondent further deter- mined in the notice to adjust consistently the respective amounts of ordinary losses attributable to cowboy that petitioners had claimed in their schedule e and their schedule e respondent also determined in the notice that petitioners have for their taxable_year unreported income of dollar_figure from the sale of certain stocks during that year 10see supra note regarding a concession that respondent made at trial re- ducing to dollar_figure the amount of unreported gross_receipts that respondent now contends cowboy has for its taxable_year respondent further determined in the notice that petitioners are not entitled for their taxable_year to a deduction of dollar_figure for a claimed net_operating_loss_carryover in addition respondent determined in the notice to disallow part of each of the total respective amounts of cost_of_goods_sold certain rent expenses and certain other expenses that rip design claimed in it sec_2013 form_1120s conse- quently respondent further determined in the notice to adjust consistently the amount of ordinary business income attributable to rip design that petitioners had claimed in their schedule e respondent also determined in the notice that petitioners are liable for each of their taxable years and for the addition_to_tax under sec_6651 opinion petitioners bear the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required petitioners cowboy and rip design to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs we begin by summarizing our evaluation of the evidence proffered at the trial in this case we address first the testimony of mr amelsberg we found his testimony to be not credible uncorroborated self-serving and or conclusory in certain material respects we are unwilling to and we shall not rely on mr amelsberg’s testimony to establish petitioners’ position with respect to each of the issues presented see eg 87_tc_74 petitioners proffered at trial certain documentary_evidence in support of petitioners’ position with respect to the determinations that respondent made for rip design’s taxable_year disallowing certain claimed cost_of_goods_sold certain claimed rent expenses and certain other claimed expenses we sustained respondent’s objection to those proffered documents we turn now to the issues presented the first issue that we consider is whether petitioners have for their taxable_year unreported income of dollar_figure from the sale of certain stocks during that year petitioners argue that in deter- mining the amount of gain_or_loss from mr amelsberg’s sales of certain stock during the purchase amount must be taken into account as we under- stand their argument petitioners maintain that the basis of each of the stocks that mr amelsberg sold during must be taken into account in determining the amount of gain_or_loss from those sales we agree however there is no evidence in the record that establishes the basis that mr amelsberg had in each of the stocks that he sold during on the record before us we find that petitioners have failed to carry their burden of establishing that for their taxable_year they do not have unreported income of dollar_figure from the sales of certain stocks during that year we next consider whether cowboy an s_corporation that mr amelsberg wholly owned during and has for its taxable years and unreported gross_receipts of dollar_figure and dollar_figure petitioners did not cooper- ate with the revenue_agent during respondent’s examination in question and did not provide him with any documents that he requested during that examination consequently the revenue_agent performed the bank_deposits analyses in question in order to determine whether cowboy had underreported the gross_receipts that it had claimed in each of its form_1120s and it sec_2010 form_1120s in order to perform the bank_deposits analyses in question the revenue_agent issued respective summonses to union bank with respect to cowboy’s checking account and to first mountain bank with respect to petitioners’ personal 11see supra note bank accounts as part of the bank_deposits analyses in question the revenue_agent analyzed each deposit into cowboy’s checking account during each of the years and in order to determine the total deposits into that account during each of those years the revenue_agent then analyzed each deposit into cowboy’s checking account during each of the years and in an effort to determine whether any of those deposits was not taxable because for example it was a loan a transfer from another bank account or another type of nontaxable deposit as a final step in the bank_deposits analyses in question the revenue_agent reduced the total deposits into cowboy’s checking account during each of the years and that he had determined by the total amount that he had determined were nontaxable deposits in order to arrive at the total amount of taxable deposits into that checking account for each of those years pursuant to the bank_deposits analysis the revenue_agent determined that during total deposits into cowboy’s checking account were dollar_figure total nontaxable deposits into that account were dollar_figure and total taxable deposits into that account were dollar_figure pursuant to the bank_deposits analysis the revenue_agent determined that during total deposits into cowboy’s checking account were dollar_figure total nontaxable deposits into that account were dollar_figure and total taxable deposits into that account were dollar_figure during respondent’s examination in question the revenue_agent spoke with one of the buyers who had purchased in from petitioners cowboy’s real_property and personal_property that buyer provided the revenue_agent with some buyer’s documents relating to each of the years and that he claimed he received when he made that purchase the revenue_agent reviewed the buyer’s documents and decided to accept certain information reflected therein that is because his acceptance of that information in those documents resulted in his determining that cowboy had an amount of unreported gross_receipts for each of the years and that was less than the amount that he had determined under the bank_deposits analyses in question pursuant to the bank_deposits analyses in question as modified in favor of cowboy by certain information in certain documents that the revenue_agent re- ceived from one of the buyers of cowboy’s real_property and personal_property the revenue_agent determined that cowboy has unreported gross_receipts for its taxable years and of dollar_figure and dollar_figure respectively as we understand their position petitioners contend that some of the de- posits into cowboy’s checking account during each of the years and that respondent determined to be taxable were nontaxable loans or nontaxable reimbursements from the atm that they maintained on cowboy’s premises which the revenue_agent should not have included as taxable gross_receipts of cowboy in the bank_deposits analyses in question we disagree on the record before us we find that petitioners have failed to carry their burden of establishing that for each of its taxable years and cowboy has nontaxable deposits in excess of the amount of nontaxable deposits that the revenue_agent determined it has under each of his bank_deposits analysis and hi sec_2010 bank_deposits analysis as modified by respondent’s concession at trialdollar_figure on that record we further find that petitioners have failed to carry their burden of establishing that for its taxable years and cowboy does not have unre- ported gross_receipts of dollar_figure and dollar_figure respectively we now address whether petitioners are entitled for their taxable_year to a deduction of dollar_figure for a claimed net_operating_loss_carryover petitioners advance no argument on brief with respect to this issue we believe that our hold- ing with respect to cowboy’s unreported gross_receipts for each of its taxable years and which affects the amount of total income or loss attributable to cowboy that petitioners have from each of their schedule e and their 12see supra note schedule e will eliminate any net_operating_loss_carryover to petition- ers’ taxable_year in the event that it does not we find on the record before us that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year to a deduction of dollar_figure for a claimed net_operating_loss_carryover we next turn to whether rip design inc an s_corporation that petitioner mr amelsberg wholly owned during is entitled for its taxable_year to exclude from gross_receipts or sales in determining total income or loss the entire amount of cost_of_goods_sold that it claimed and to deduct from total income or loss in determining ordinary business income or loss the entire amount of rent expenses and the entire amount of certain other expenses that it claimed a taxpayer is allowed to reduce or offset the gross_receipts of the taxpayer’s trade_or_business by the cost_of_goods_sold in carrying on the trade_or_business see sec_1_61-3 income_tax regs sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in addition for certain kinds of expenses that are otherwise deductible under sec_162 such as those for listed_property as defined in sec_280f a taxpayer must satisfy certain additional sub- stantiation requirements set forth in sec_274 before such expenses will be allowed as deductions the record contains no reliable evidence establishing error in respondent’s determinations in the notice disallowing for rip design’s taxable_year certain claimed cost_of_goods_sold and certain claimed expenses on the record before us we find that petitioners have failed to carry their burden of establishing that for rip design’s taxable_year it paid_or_incurred the cost_of_goods_sold that respondent disallowed disallowed claimed cost_of_goods_sold and certain rent expenses and other expenses that respondent disallowed disallowed claimed expenses and or that rip design paid_or_incurred the disallowed claimed cost_of_goods_sold and the disallowed claimed expenses in carrying on its trade or busi- ness and or that the disallowed claimed expenses were ordinary and necessary expenses that rip design paid_or_incurred in carrying on its trade_or_business on that record we sustain respondent’s determinations in the notice disallowing for rip design’s taxable_year the disallowed claimed cost_of_goods_sold and the disallowed claimed expenses we address finally whether petitioners are liable for each of their taxable years and for the addition_to_tax under sec_6651 respondent bears the burden of production with respect to that addition to taxdollar_figure see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence showing that it is appropriate to impose the addition_to_tax that is at issue see higbee v commissioner supra pincite although respondent bears the burden of production with respect to the addition_to_tax under sec_6651 respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues higbee v commissioner supra pincite on date petitioners mailed to respondent their return and their return respondent received those returns on date sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return on the record before us we find that respondent has satisfied respondent’s burden of pro- duction under sec_7491 with respect to the addition_to_tax under sec_6651 that respondent determined for each of petitioners’ taxable years and 13respondent’s burden of production does not include showing compliance with sec_6751 that is because sec_6751 does not apply to inter alia the addition_to_tax under sec_6651 see sec_6751 the addition_to_tax under sec_6651 does not apply if the failure_to_file timely is due to reasonable_cause and not to willful neglect see sec_6651 we conclude that petitioners have abandoned any argument that they are not liable for each of their taxable years and for the addition_to_tax under sec_6651 that is because petitioners introduced no evidence at trial and advance no argument on brief with respect to that issue on the record before us we find that petitioners are liable for each of their taxable years and for the addition_to_tax under sec_6651 we have considered all of the parties’ respective contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and respondent’s concessions decision will be entered under rule
